             Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 1 of 27




 1
                                                THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9

10   TATIANA WESTBROOK, an individual;
     JAMES WESTBROOK, an individual; HALO
11   BEAUTY PARTNERS, LLC, a Nevada Limited NO. 2:20-cv-01606-BJR
     Liability Company,
12
                                Plaintiffs,        PLAINTIFFS’ OPPOSITION TO
13                                                 DEFENDANTS’ MOTION TO DISMISS
           v.
14
     KATIE JOY PAULSON, an individual;
15   WITHOUT A CRYSTAL BALL, LLC, a
     Minnesota Limited Liability Company; and
16   DOES 1 through 100, inclusive,
17                              Defendants.
18

19
20

21

22

23

24

25
26

27

28   PLAINTIFFS’ OPPOSITION TO                    CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-0                   1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                   Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 2 of 27




 1                           I.      INTRODUCTION & RELIEF REQUESTED
 2           Over the past 19 months, Defendants Katie Joy Paulson (“Paulson”) and Without a
 3   Crystal Ball, LLC (“WOACB”) have engaged in a course of conduct specifically aimed at
 4   harassing Plaintiffs Tatiana Westbrook (“Tati”), James Westbrook (“James”), and Halo Beauty
 5   Partners, LLC (“Halo”) through Defendants’ social media communications, including publishing
 6   defamatory statements about Plaintiffs in at least 80 YouTube and Instagram videos and in more
 7   than a hundred postings on Twitter and other locations on the internet. This case arises out of
 8   these widespread incidences of defamation and the ongoing campaign of harassment Defendants
 9   have waged against Plaintiffs.
10           Defendants filed a Motion to Dismiss the Complaint, asserting jurisdictional, failure to
11   join a necessary party, and failure to state a claim arguments 1 as their bases for dismissal. In the
12   Motion, Defendants attempt to distract the Court from the defects in their arguments by relying
13   on inadmissible evidence and extensively reciting wholly irrelevant facts. In addition,
14   Defendants rely upon the misleading declarations of Paulson2 and her attorney Michael P. Brown
15   to support Defendants’ jurisdictional arguments as well as obsolete, inapplicable federal case law
16   and California state law to support their jurisdictional and failure to state a claim arguments.
17   Finally, Defendants fail to acknowledge that their deletion of evidence, particularly YouTube
18   videos, destroyed evidence relevant to their jurisdictional objections.3
19           The Court should deny the Motion to Dismiss because: 1) Defendants have sufficient
20   minimum contacts with the forum through their research; published of defamatory statements in
21   the forum; and targeted known residents of the state of Washington; 2) the Court has subject
22   matter jurisdiction over all of Plaintiffs’ claims through diversity jurisdiction, which is not
23   destroyed by the inclusion of Doe defendants; 3) there is no required joinder of parties under
24
     1
25     As Defendants failed to cite 12(b) at any point in their motion, Plaintiffs assume that the procedural basis for
     Defendants’ objections to the Complaint are made pursuant to 12(b)(1), 12(b)(2), 12(b)(6), and 12(b)(7).
     2
       Also referred to as Katherine Paulson, and Kathryn Manske Paulson in the Motion to Dismiss and supporting
26   declaration. See Defs.’ Mot. to Dismiss, Dkt. no. 17, at 2, 7, 25; Paulson Decl., Dkt. no. 19.
     3
       Pls.’ Mot. to Preserve, Dkt. no. 8; Saltz Decl., Dkt. no. 9, Ex. C.

     PLAINTIFFS’ OPPOSITION TO                                 CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-1                                1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                                Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 3 of 27




 1   Rule 19; and 4) Plaintiffs’ Complaint satisfies the requirements of Rule 8(a)(2) and states claims
 2   for relief that are plausible on the face of the Complaint.
 3                                II.   STATEMENT OF RELEVANT FACTS
 4   A. DEFENDANTS KATIE JOY PAULSON’S & WITHOUT A CRYSTAL BALL’S
        CONTENT ABOUT PLAINTIFFS DEMONSTRATE FORUM CONTACTS.
 5
             Defendants “Paulson” and WOACB announced their campaign of harassment against
 6
     Tati and their plan to dig into her background and “expose” her in a video uploaded to YouTube
 7
     on or about May 31, 2019.4 In that video, Defendants state that they were “digging” into Tati’s
 8
     “background and…looked all over the place…everywhere everywhere [sic].”5 Defendants also
 9
     reference civil judgments and tax liens that they found.6 Defendants then go on to indicate that
10
     they conducted more in-depth searches than a simple background check.7 Defendants also state
11
     that people “can actually go state to state and try to pull stuff up” and that people can go “to the
12
     different databases within each of the states” to find information, which Defendants admit is
13
     what they did to get personal information regarding Tati and her family.8 Defendants also assert
14
     that Tati’s “address is online too” but Defendants were “not going to provide that.”9 Defendants
15
     further state that they continued “digging through more and more information, going through
16
     marriage records and birth certificate[s]”—specifically asserting it was weird that they could not
17
     find Tati’s birth certificate.10 Tati was born in Washington.11 Defendants then go on to discuss
18
     the extensive public records and social media pages they searched regarding Tati’s parents
19
     (Washington residents) and her two sisters (one is a Washington resident), lamenting about how
20
     they could not find information regarding Tati’s father, which led Defendants to theorize that
21
     Tati’s father is either dead or in the “mafia.”12
22

23   4
       T. Westbrook Decl. ¶ 11.
     5
       Id.
24   6
       Id.
     7
       Id.
     8
25     Id.
     9
       Id.
     10
        Id.
26   11
        Id. ¶ 2, 6.
     12
        Id.

     PLAINTIFFS’ OPPOSITION TO                           CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-2                          1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                          Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 4 of 27




 1           Subsequently, in a video entitled “The Past James & Tati Westbrook Dont want you to
 2   Know” uploaded to YouTube on or about June 2, 2019, Defendants continue their campaign of
 3   harassment and planned exposé on Tati and her family.13 In that video, Defendants discuss the
 4   research they have done into Tati’s childhood and family in Washington.14 Defendants also
 5   specifically talk about Tati’s two sisters and mother, who are private Washington citizens.15
 6   They further examine Tati’s personal history in Washington and connections to Washington.16
 7   Defendants also assert that they have documentation for all the information in this video,
 8   including court records from “Washington State” that they found through “three weeks of non-
 9   stop research…to find all of this information.”17 Defendants even show a public document
10   confirming that Tati’s and James’ residence was in Washington at the time of the video.18 In the
11   document, Defendants expressly redacted the house number, street, and city of Tati’s and James’
12   Washington address, but left the state designation, which was “WA.”19 In the video, Defendants
13   claim “[they] don’t want to put [Tati’s and James’] addresses out; [they] don’t want to show
14   [their viewers] like where [Tati and James] live.”20 At the end of the video, Defendants thank
15   their viewers “for sticking with [them] in [their] two-part exposé and if [they] uncover more
16   information,…they will deliver it [to the viewers].”21
17           More recently, in a video uploaded to YouTube on or about September 22, 2020,
18   Defendants admit that Tati and James moved back to Seattle “actually a while ago.”22
19   Defendants reference Tati’s and James’ purchase of a house in Los Angeles—however, during
20   the entire time they owned that Los Angeles home, neither Tati nor James lived in Los Angeles
21   or even spent a single night in said Los Angeles house.23 Since May 2019, Defendants have
22   13
        Decl. J. Westbrook, ¶ 18.
     14
        Id.
23   15
        Decl. T. Westbrook, ¶¶ 6, 12.
     16
        Id. at ¶ 12; Decl. J. Westbrook, ¶ 18.
24   17
        Id.
     18
        Decl. J. Westbrook, ¶ 18.
     19
25      Decl. J. Westbrook, ¶ 18; Decl. T. Westbrook, ¶ 12.
     20
        Id.
     21
        Id. at ¶ 12.
26   22
        Decl. J. Westbrook, ¶ 19.
     23
        Id.

     PLAINTIFFS’ OPPOSITION TO                                CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-3                               1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                               Seattle, WA 9810
                Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 5 of 27




 1   published approximately 80 videos as well over 100 internet postings on Twitter and other social
 2   media maligning Tati, James, and Halo.24
 3   B. DEFENDANTS’ WASHINGTON VIEWERSHIP & PLAINTIFF’S HARM IN THE
        FORUM.
 4
               Defendants’ viewership includes residents of Washington,25 and contrary to the
 5
     misleading statements in Paulson’s declaration, Defendants know their content is published to
 6
     viewers in Washington.26 During multiple live stream videos in August and September 2020—
 7
     three to four months before the filing of Paulson’s declaration—Washington residents expressly
 8
     identified their Washington locations to Defendants in the live stream chat.27 Id. In addition, in a
 9
     live stream video dated August 30, 2020, Defendants specifically interrupted the live stream to
10
     acknowledge and say said hello to “Patricia” “from the state of Washington.”28
11
               Moreover, Defendants’ publication of their harassing and defamatory content about Tati,
12
     her family, and her business to Washington viewers caused such viewers to stop supporting
13
     Tati.29    One of the reasons Washington viewers watched Tati was because she was from
14
     Washington.30       They stopped ordering Tati’s Halo products, they stopped watching Tati’s
15
     monetized YouTube channel, and they stopped following Tati’s social media, which damaged
16
     Tati’s, James,’ and Halo’s business interests.31 In addition, Defendants’ Tati-related content
17
     caused Washington residents to think less of, and develop negative feelings toward, Tati, James,
18
     and Halo.32
19

20
     24
        J. Westbrook Decl. ¶ 15.
21   25
        J. Westbrook Decl. ¶ 9; Walker Decl. ¶¶ 5–7 (testifying that she is a Washington resident and viewed Defendants’
     social media content about Tati, James, and Halo, including YouTube and Twitter, beginning in May 2019); Fulmer
22   Decl. ¶ 11 (showing Defendants proclaim follower/fan Lori Ann Barnhart (@Bloodtall)—whose online information
     indicates she is a Washington resident (see ¶ 10)—as one of their “fiercest and loyalist” fans), ¶ 12 (showing
     Defendants’ defending Lori Ann on Twitter), and ¶ 14 (showing a screenshot of Defendants’ computer screen
23   containing Defendants’ Twitter direct messaging list, which appears to include Lori Ann’s direct messaging
     information).
24   26
        J. Westbrook Decl. ¶ 9.
     27
        Id.
     28
25      Id.
     29
        See Walker Decl. ¶¶ 3–10; Storme Decl. ¶¶ 3–7.
     30
        See Storme Decl. ¶ 4.
26   31
        See Walker Decl. ¶¶ 8–9; Storme Decl. ¶¶ 5–6.
     32
        See Walker Decl. ¶¶ 8–10; Storme Decl. ¶¶ 5–7.

     PLAINTIFFS’ OPPOSITION TO                                 CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-4                                1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                                Seattle, WA 9810
                Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 6 of 27




 1   C. TATI’S AND JAMES’ WASHINGTON RESIDENCE
 2            Tati and James moved back to Washington from California in late 2018, signing an 18-
 3   month lease agreement for their current residence, with the lease term beginning December 1,
 4   2018; the lease term then was extended to March 31, 2021.33 In fact, Tati’s Instagram account,
 5   @GlamLifeGuru has a picture of Tati in their current residence, which was posted on February
 6   18, 2019.34 Tati and James paid taxes in Washington for the 2019 tax year and will pay taxes in
 7   Washington for the 2020 tax year.35 They own investment property in Washington, and their
 8   personal bank accounts are located in Washington.36 Additionally, Tati and James have three
 9   businesses incorporated in Washington—Tati, Inc., Tati Halo, Inc. and Tati Cosmetics Inc. 37 The
10   Washington citizenship of these companies are publicly available, and easily found in,
11   Washington Secretary of State’s online database.38 All three corporations also have business
12   bank accounts in Washington.39 Tati and James do not own any property in California.40 Tati is
13   the Chief Executive Officer of Halo and manages nearly all of Halo’s business in Washington
14   through her Washington corporation, Tati Halo.41 Likewise, James is the Chief Operating Office
15   of Halo.42
16            Tati has over 9 million subscribers on YouTube, approximately 2.5 million followers on
17   Instagram, and approximately 1.3 million followers on Twitter.43 She does not manage her social
18   media accounts on her own, and many of her social media posts are created by others, including
19   her social media assistant.44 Moreover, because Tati is a highly recognizable figure, for her own
20

21
     33
22      T. Westbrook Decl. ¶ 7; J. Westbrook Decl. ¶ 3, Ex. 1.
     34
        T. Westbrook Decl. ¶ 9.
     35
        Id. at ¶ 8; J. Westbrook Decl. ¶ 4.
23   36
        T. Westbrook Decl. ¶ 2; J. Westbrook Decl. ¶ 2.
     37
        T. Westbrook Decl. ¶ 2; J. Westbrook Decl. ¶ 2.
24   38
        J. Westbrook Decl. ¶ 2.
     39
        T. Westbrook Decl. ¶ 2; J. Westbrook Decl. ¶ 2.
     40
25      T. Westbrook Decl. ¶ 2; J. Westbrook Decl. ¶ 2
     41
        T. Westbrook Decl. ¶ 3.
     42
        J. Westbrook Decl. ¶ 5.
26   43
        T. Westbrook Decl. ¶ 4.
     44
        Id.

     PLAINTIFFS’ OPPOSITION TO                                   CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-5                                  1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                                  Seattle, WA 9810
                Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 7 of 27




 1   personal safety, she often will post at random times when she is not in the referenced location so
 2   the public does not know exactly where she is at a particular time.45
 3                                      III.     EVIDENCE RELIED UPON
 4            Plaintiffs rely upon the record herein and the declarations of James Westbrook, Tatiana
 5   Westbrook, Kim Fulmer, Hope Walker, and Macy Storme, and exhibits attached thereto.
 6                                       IV.      ARGUMENT & AUTHORITY
 7        A. THIS COURT SHOULD DENY DEFENDANTS’ MOTION TO DISMISS
             CLAIMS UNDER 12(b)(1) BECAUSE THIS COURT HAS SUBJECT MATTER
 8           JURISDICTION OVER THIS ACTION.
 9            Despite the fact that the Court has original subject matter jurisdiction over this entire civil
10   action—consisting solely of Washington civil state law claims—on the basis of diversity under
11   28 USC § 1332, Defendants erroneously argue that this Court somehow lacks subject matter
12   jurisdiction over the civil harassment claim. Defendants further erroneously assert that this Court
13   lacks subject matter jurisdiction over this action due to the inclusion of Doe defendants.
14            1. The Court should deny Defendants’ 12(b)(1) Motion because this Court has subject
                 matter jurisdiction over Plaintiffs’ Civil Harassment Claim.
15
              Before making any ruling in a case, every court, even the Supreme Court, must determine
16
     independently that it has subject matter jurisdiction over an action, even when no party has
17
     challenged subject matter jurisdiction.46 Defendants’ arguments ignore the fact that both the
18
     Western District of Washington and the Ninth Circuit previously have determined that federal
19
     courts have subject matter jurisdiction over a civil harassment claim brought under RCW 10.14
20
     by ruling on, and affirming, such a claim.47 In fact, the Western District of Washington expressly
21
     rejected the argument that subject matter jurisdiction did not exist in such an action.48 Because
22
     45
        Id. at ¶ 5.
23   46
        Arbaugh v. Y&H Corp., 546 U.S. 500, 501, 126 S. Ct. 1235, 163 L. Ed. 2d 1097 (2006) (“[C]ourts, including this
     Court, have an independent obligation to determine whether subject-matter jurisdiction exists, even in the absence of
24   a challenge from any party.”).
     47
        See Ferguson v. Waid, 798 Fed. Appx. 986, 989 (9th Cir. 2020) (“As to the remaining sections of the [civil
25   harassment] injunction, we affirm.”
     48
        Ferguson v. Waid, C17-1685 RSM, 2018 WL 5734662, at *1 (W.D. Wash. Nov. 2, 2018) (“Ms. Ferguson brings
     no new facts to the Court’s attention that would cause the Court to suddenly realize it lacked subject matter
26   jurisdiction after it previously ruled [denying summary judgment]. . . . “The Court has supplemental jurisdiction
     over this related state law claim under [28 USC § 1367].”

     PLAINTIFFS’ OPPOSITION TO                                  CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-6                                 1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                                 Seattle, WA 9810
                Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 8 of 27




 1   the Washington state superior court has original subject matter jurisdiction over civil harassment
 2   claims,49 the federal court is not precluded from also exercising subject matter jurisdiction—just
 3   like for any other state civil statutory claim in which the relevant statute directs plaintiffs to file
 4   in superior court.50 Moreover, even if this Court did not have original subject matter jurisdiction
 5   over the civil harassment claim under 28 USC § 1332, the court would have supplemental
 6   subject matter jurisdiction under 28 USC § 1367 because the defamation claim and the civil
 7   harassment claim “are so related…that they form part of the same case or controversy under
 8   Article III of the U.S. Constitution.51
 9            Unlike Ferguson v. Waid,52 in which the federal trial court and Ninth Circuit considered a
10   civil harassment claim brought under RCW 10.14, the cases relied upon by Defendants are
11   inapposite. In Cariega v. City of Reno, the court was analyzing a Nevada public records request
12   statute, not Washington’s civil harassment statute, and it determined that it could not exercise
13   supplemental jurisdiction because the plaintiff had not brought a claim for relief based on a
14   violation of the statute.53 In Barberio v. City of Burien, the court already had determined it did
15   not have subject matter jurisdiction over the party’s state law claims and dismissed the action. 54
16   In an effort to create subject matter jurisdiction through a federal question, the plaintiff filed an
17   amended complaint alleging a federal claim of civil harassment. Finding that there is no such
18   claim under federal law, the court dismissed the complaint, noting that due to lack of diversity, it
19

20
     49
21      McIntosh v. Nafziger, 69 Wash. App. 906, 910–12, 851 P.2d 713 (1993) (finding that superior courts have original
     jurisdiction over civil harassment claims under RCW 10.14).
22
     50
        See, e.g., Washington Consumer Protection Act, RCW 19.86.090 (“Any person who is injured in his or her
     business or property by a violation . . . may bring a civil action in superior court to enjoin further violations.”).
     51
        See 28 USC § 1367 (“In] any civil action of which the district courts have original jurisdiction, the district courts
23   shall have supplemental jurisdiction over all other claims that are so related to claims in the action within such
     original jurisdiction that they form part of the same case or controversy under Article III of the
24   United States Constitution. Such supplemental jurisdiction shall include claims that involve the joinder or
     intervention of additional parties.” (emphasis added)).
     52
25      Ferguson, 2018 WL 5734662, at *1; Ferguson, 798 Fed. Appx. at 989.
     53
        Cariega v. City of Reno, 316CV00562MMDWGC, 2017 WL 3299030, at *2 (D. Nev. Aug. 2, 2017) “(Plaintiffs'
     Third Amended Complaint contains no “claim” (i.e., claims for relief) that is predicated upon a violation of Chapter
26   239 of the Nevada Revised Statutes.”)
     54
        Barberio v. City of Burien, C05-1569P, 2006 WL 2237704, at *3 (W.D. Wash. Aug. 3, 2006).

     PLAINTIFFS’ OPPOSITION TO                                    CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-7                                   1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                                   Seattle, WA 9810
                Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 9 of 27




 1   could not consider state law claims.55 The court’s ruling did not find that a plaintiff could not
 2   bring a civil harassment claim under Washington state law in federal court in a diversity case.56
 3            Likewise, Defendants’ repeated assertion that RCW 10.14 is a criminal procedure statue
 4   cannot turn this civil claim into a criminal one.57 In fact, Washington expressly distinguishes
 5   between civil harassment claims under RCW 10.14 and criminal claims under RCW 9A.46. This
 6   Court has original subject matter jurisdiction over this action because the jurisdictional
 7   requirements of diversity and amount in controversy are pled sufficiently. Defendants 12(b)(1)
 8   motion to dismiss the civil harassment claim should therefore be denied.
 9            2. The Court should deny Defendants’ 12(b)(1) Motion because the inclusion of Doe
                 defendants does not automatically destroy diversity.
10
              Generally, courts in the Ninth Circuit hold that Doe defendants raise jurisdictional
11
     questions only when the actual parties are substituted.58 Defendants’ reliance on Garter-Bare59 is
12
     misplaced. More recent Ninth Circuit decisions have called into question the rule announced in
13
     Garter-Bare based on the subsequent Ninth Circuit decision in Lindley v. Gen. Elec. Co.60
14
          B. THE COURT SHOULD DENY DEFENDANT’S MOTION TO DISMISS UNDER
15           12(b)(2) BECAUSE IT HAS SPECIFIC PERSONAL JURISDICTION OVER
             DEFENDANTS FOR ALL OF PLAINTIFFS’ CLAIMS.
16

17            Jurisdiction over Defendants is proper in Washington based on the “effects” of their

18   Minnesota conduct in Washington.61 Where, as here, the motion to dismiss “is based on written

19   materials rather than an evidentiary hearing, the plaintiff need only make a prima facie showing

20
     55
21      Barberio, 2006 WL 2237704, at *5, n. 4.
     56
        Id.
22
     57
        See, e.g., RCW 10.04.010 (referencing “civil antiharassment protection orders”); RCW 10.14.140 (indicating that
     the relief provided by RCW 10.14 is a civil remedy)
     58
        See Gardiner Family, LLC v. Crimson Res. Mgmt. Corp., 147 F. Supp. 3d 1029, 1035 (E.D. Cal. 2015); Fat T,
23   Inc. v. Aloha Tower Associates Piers 7, 8, & 9, 172 F.R.D. 411, 415 (D. Haw. 1996); Constr. Mgmt. & Dev.-
     Nevada, LLC v. Liberty Club Resorts, LLC, SACV1900628JVSKESX, 2019 WL 4149437, at *3 (C.D. Cal. June 24,
24   2019).
     59
        Garter-Bare Co. v. Munsingwear, Inc., 650 F.2d 975, 981 (9th Cir. 1980)
     60
25      Lindley v. Gen. Elec. Co., 780 F.2d 797, 799 (9th Cir. 1986); see, e.g., Gardiner Family, LLC., 147 F. Supp. 3d at
     1035.
     61
         See Walden v. Fiore, 571 U.S. 277, 287, 134 S. Ct. 1115, 188 L.Ed.2d 12 (2014) (“Jurisdiction over the
26   defendants was therefore proper in California based on the “effects” of their Florida conduct in California.” (internal
     quotations omitted) (analyzing and quoting Calder v. Jones, 465 U.S. 783, 789, 104 S. Ct. 1482, 79 L.Ed.2d 804)).

     PLAINTIFFS’ OPPOSITION TO                                   CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-8                                  1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                                  Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 10 of 27




 1   of jurisdictional facts to withstand the motion to dismiss.”62 To satisfy this prima facie standard,
 2   a plaintiff only has to “demonstrate facts that if true would support jurisdiction over the
 3   defendant.”63 Uncontroverted allegations in the complaint must be taken as true, and factual
 4   disputes raised by affidavits “must be resolved in the plaintiff’s favor.”64
 5            The Ninth Circuit applies a three-factor “minimum contacts” test to determine if the
 6   exercise of personal jurisdiction is appropriate:
 7                     (1) The non-resident defendant must purposefully direct his
                       activities or consummate some transaction with the forum or
 8                     resident thereof; or perform some act by which he purposefully
                       avails himself of the privilege of conducting activities in the
 9                     forum, thereby invoking the benefits and protections of its laws;
10                     (2) the claim must be one which arises out of or relates to the
                       defendant's forum-related activities; and
11
                       (3) the exercise of jurisdiction must comport with fair play and
12                     substantial justice, i.e. it must be reasonable.65
13            For the first prong of the test, when a claim sounds in tort—like the claims in this case—

14   the Ninth Circuit generally employs the purposeful direction framework from Calder v. Jones,66

15   also known as the “effects” test: (1) commission of an intentional act, (2) expressly aimed at the

16   forum state, (3) causing harm that the defendant knows is likely to be suffered in the forum

17   state.”67 Notably, the Ninth Circuit expressly has rejected the “brunt of the harm” requirement

18   relied upon by Defendants in their Motion to Dismiss.68 In addition, where the claims all arise

19   from the same “common nucleus of operative facts” and personal jurisdiction is established as to

20   62
        Washington Fed. Bank v. Garold, C19-995RSM, 2020 WL 60256, at *1 (W.D. Wash. Jan. 6, 2020) (quoting
     CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011)).
     63
21      Fortress Secure Sols., LLC v. AlarmSIM, LLC, 4:17-CV-5058-TOR, 2017 WL 11495260, at *3 (E.D. Wash. Nov.
     29, 2017) (quoting Harris Rutsky & Co. Ins. Servs., Inc. v. Bell & Clements Ltd., 328 F.3d 1122, 1129 (9th Cir.
22   2003)).
     64
        Washington Fed. Bank, 2020 WL 60256, at *1.
     65
         Freestream Aircraft (Bermuda) Ltd. v. Aero Law Grp., 905 F.3d 597, 603 (9th Cir. 2018) (“[T]he ‘effects’ test
23   appears unnecessary where, as here, part of the alleged tort occurred in [the forum].”).
     66
        Calder v. Jones, 465 U.S. 783, 104 S.Ct. 1482, 79 L.Ed.2d 804.
24   67
        Axiom Foods, Inc. v. Acerchem International, Inc., 874 F.3d 1064, 1069 (9th Cir. 2017); see also Calder, 465 U.S.
     at 791 (finding that that a defendant can be subject to personal jurisdiction based on “intentional conduct [outside
25   the forum] calculated to cause injury to [a plaintiff] in [the forum.]”).
     68
        Yahoo! Inc. v. La Ligue Contre Le Racisme Et L'Antisemitisme, 433 F.3d 1199, 1207 (9th Cir. 2006) (“We take
     this opportunity to clarify our law and to state that the “brunt” of the harm need not be suffered in the forum state. If
26   a jurisdictionally sufficient amount of harm is suffered in the forum state, it does not matter that even more harm
     might have been suffered in another state.”).

     PLAINTIFFS’ OPPOSITION TO                                    CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-9                                   1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                                   Seattle, WA 9810
              Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 11 of 27




 1   at least one claim, courts generally will exercise pendent personal jurisdiction for the remaining
 2   claims.69
 3           Here, Defendants had sufficient contacts with Washington to confer personal jurisdiction
 4   over them as to all claims in this case because contrary to Paulson’s sworn statements:
 5               1) Defendants searched through and relied upon Washington sources for their
 6                   harassing and defamatory “stories” about Plaintiffs;
 7               2) In those “stories,” Defendants discussed Plaintiffs’ significant Washington
 8                   connections;
 9               3) Defendants knew or should have known that such “stories” had a viewership in
10                   Washington; and
11               4) Defendants published the defamatory statements in Washington, deriving income
12                   from such publications, which they knew would cause injury to all Plaintiffs in
13                   Washington.
14        1. The Court should deny Defendants’ 12(b)(2) Motion because Defendants’ contacts with
             the forum are sufficient to satisfy the minimum contacts test as to all claims.
15
             Defendants only argue that the first prong of the minimum contacts test—purposeful
16
     direction under the Calder effects test—is not satisfied.70 Defendants do not address either the
17
     second or third prong of the minimum contacts test. Defendants also do not contest that the first
18
     prong of the Calder effects test—an intentional act—is satisfied in this case. Defendants’
19
     primary argument against personal jurisdiction is that Defendants did not engage in any conduct
20
     that connected Defendants to Washington—i.e. the express aiming prong of the effects test was
21
     not met.71 Defendants’ secondary argument is that the “brunt of the harm” was not incurred by
22
     Plaintiffs in Washington.72 Defendants’ final argument is that Halo’s Nevada citizenship
23

24
     69
25      Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015); Russell v. Samec, 2:20-cv-0026-3RSM-JRC, 2020 WL
     7048403, at *6 (W.D. Wash. Oct. 8, 2020).
     70
        Defs. Mot. to Dismiss, Dkt. no. 17, at 10–17.
26   71
        Id. at 10–13.
     72
        Id. at 13–14.

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-10      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 12 of 27




 1   automatically precludes jurisdiction over Defendants as to Halo’s claims.73 Defendants also
 2   assert that Tati’s and James’ allegations of domicile in the Complaint are contradicted by their
 3   public statements but Defendants fail to demonstrate how Plaintiffs’ domicile is relevant to the
 4   inquiry of whether personal jurisdiction exists over Defendants.74
 5            Defendants’ arguments against this Court’s exercise of jurisdiction fail for several
 6   reasons, not the least of which is because they rely upon Paulson’s misleading declaration as well
 7   as evidence submitted by Defendants’ attorney about which he lacks personal knowledge. In
 8   addition, Defendants’ arguments and reliance on non-defamation cases ignore the findings and
 9   analysis in Calder and Keeton, the Supreme Court’s two seminal cases on personal jurisdiction
10   in defamation cases, which were decided on the same day and which remain good law.75
11            In Calder, the plaintiff’s claims against the defendant writer and editor were based on an
12   article appearing in one issue of a weekly newspaper with national circulation. The article was
13   written and edited in Florida by the defendants, discussed the California activities of a California
14   resident, whose work activities were based in California, and impugned the professional
15   reputation of that resident by alleging that she “drank so heavily as to prevent her from fulfilling
16   her professional obligations.” Although in writing and editing the article, both defendants relied
17   upon California sources, only the writer actually contacted the California sources. The Supreme
18   Court determined that this forum-related conduct of both the writer and editor of the defamatory
19   story constituted “express” aiming at the forum by each defendant and satisfied the minimum
20   contacts due process requirement. In Walden, the Supreme Court reiterated that, in Calder, the
21   special nature of the tort of defamation itself together with the injury to the plaintiff’s reputation
22   in California as a result of the defamatory article being published in California “connected the
23   defendants’ conduct to California, not just to the plaintiff who lived there.”76 That connection
24
     73
        Id. at 10.
     74
25      Id. at 14–17.
     75
        Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 104 S. Ct. 1473, 79 L. Ed. 2d 790 (1984); Calder, 465 U.S. 783;
     Walden, 571 U.S. at 285–88.
26   76
         Walden, 571 U.S. at 287–88 (“The crux of Calder was that the reputation-based “effects” of the alleged
     libel connected the defendants to California, not just to the plaintiff. The strength of that connection was largely a

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-11      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 13 of 27




 1   plus the defamatory article’s reliance on California sources and references to the California
 2   activities of the plaintiff were “sufficient to authorize the California court’s exercise of
 3   jurisdiction.”77
 4            In Keeton, the Supreme Court found that, while a plaintiff’s residence in the forum state
 5   is relevant to the jurisdictional inquiry, “[t]here is no justification for restricting libel actions to
 6   the plaintiff's home forum” and lack of residence in the forum will not defeat jurisdiction. 78 The
 7   Keeton Court expressly noted that, in reaching its holding, it did not rely on the very minimal
 8   contact the plaintiff had to the forum.79 The Supreme Court’s analysis regarding the nature of a
 9   defamation tort and the harm incurred is instructive:
10                The tort of libel is generally held to occur wherever the offending material
                  is circulated. The reputation of the libel victim may suffer harm even in a
11                state in which he has hitherto been anonymous. The communication of
                  the libel may create a negative reputation among the residents of a
12                jurisdiction where the plaintiff's previous reputation was, however small,
13                at least unblemished.80
     Unlike in Calder, where the defendants were not the owners of the newspaper and did not have
14
     an economic interest in the publication or circulation of the newspaper, in this case, the
15
     defendant was the magazine itself and it profited from the circulation in the forum state.81 The
16
     Supreme Court found that even though only a small portion of the total number of defamatory
17
     issues were circulated in the forum, the repeated circulation of the magazine in the forum was
18
     sufficient to establish personal jurisdiction over the defendant magazine.82
19
              Similar to the actions of the writer and editor in Calder, here, Defendants’ conduct meets
20
     the express aiming requirement of the effects test because they searched through, and relied
21

22

23   function of the nature of the libel tort.”); see also Keeton, 465 U.S. at 776 (“False statements of fact harm both the
     subject of the falsehood and the readers of the statement.” (emphasis in original)).
24   77
        Walden, 571 U.S. at 288.
     78
        Keeton, 465 U.S. at 780–81.
25
     79
        Keeton, 465 U.S. at 777, n. 5 (“We do not, therefore, rely for our holding on the fact that petitioner's name appears
     in fine print in several places in a magazine circulating in New Hampshire.”).
     80
        Id.
26   81
        Id. at 779–80.
     82
        Id. at 774–75.

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-12      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 14 of 27




 1   upon, Washington sources as part of their “research” for their purported “exposé” on Plaintiffs.83
 2   Additionally, like the defamatory article in Calder, the defamatory content in this matter
 3   discussed and referenced the Washington activities and connections of Plaintiffs, which would
 4   particularly appeal to Washington viewers.84 In May 2019, Defendants first announced their
 5   intention “to expose” Tati and harm her reputation and Halo’s business interests.85 Prior to and
 6   after this announcement of their intent to harm Tati, Defendants thoroughly investigated86 Tati
 7   and her immediate family in Washington—including her husband, James.87
 8           From the beginning, Defendants repeatedly claimed to know everything there was to
 9   know about Plaintiffs and their businesses because they had researched everything and
10   everywhere, including Tati’s and James’ birth certificates, financial records, and business
11   records, as well as Tati’s entire Washington-based family.88 In fact, in the same May 2019 video
12   referenced above, Defendants flippantly questioned whether Tati’s father was in the mafia
13   because they could not find any employment records for him anywhere despite searching every
14   Washington-based database available to Defendants.89 From the very first defamatory and
15   harassing publications about Plaintiffs, Defendants spoke about how Tati grew up in Washington
16   and that she is a just a failed actress from Washington.90 The idea that Defendants completely
17   circumvented Washington sources in their research of Tati, her husband and other family
18   members, and her businesses is wholly implausible, especially since Defendants’ own statements
19   in May and June 2019 directly contradict that sentiment.
20           Likewise, Defendants’ assertion that they did not know Tati and James were living in
21   Washington before December 2019 is patently false. In the June 2, 2019 video entitled “The
22   83
        See T. Westbrook Decl. ¶¶ 11 – 12; J. Westbrook Decl. ¶ 19.
     84
        See id.
23   85
        See T. Westbrook Decl. ¶ 11.
     86
        For the past 19 months, up to the night this lawsuit was filed and even after, Defendants continued to investigate
24   and follow Tati’s, James,’ and Halo’s activities, and Defendants continued to publish defamatory material about
     Plaintiffs—in many cases, republishing prior defamatory content on all of their social media platforms. See, e.g., T.
25   Westbrook Decl. ¶¶ 10 – 12; J. Westbrook Decl. ¶¶ 15–19.
     87
        T. Westbrook Decl. ¶¶ 2, 6, 10–12; J. Westbrook Decl. ¶¶ 2, 15–19.
     88
        See T. Westbrook Decl. ¶¶ 10 – 12.
26   89
        See id. at ¶ 11.
     90
        See id. at ¶¶ 11 – 14; J. Westbrook Decl. ¶ 13f.

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-13      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
              Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 15 of 27




 1   Background Tati and James Dont [sic] want you to Know,” Defendants indicated that they knew
 2   Tati’s and James’ current address but were not going to reveal it in the video.91 They then
 3   showed a copy of Halo’s business information from Nevada’s Secretary of State records, which
 4   listed Tati and James as officers of the company and showed their address in Washington. 92 Even
 5   more revealing is the fact that Defendants expressly redacted the street and city portion of Tati’s
 6   and James’ Washington address before showing it to their viewers—meaning that Defendants
 7   had a personal and physical interaction with said address and cannot claim to not have seen it.93
 8   In addition, Nevada’s Secretary of State records also show that another business of Tati’s and
 9   James,’ Tati Halo, Inc., was a managing member of Halo and had a Washington address that was
10   different from Tati’s and James’ Washington address.94 Tati Halo is one of three Washington
11   corporations owned by Tati and James. All three were incorporated in Washington, and their
12   business information was publicly available on Washington’s Secretary of State website in late
13   2018 and early 2019, prior to Defendants’ investigation into Plaintiffs in May and June 2019.95
14   At the time of their first defamatory and harassing publications, Defendants knew that all three
15   Plaintiffs’ had significant Washington connections and business activities. Given Defendants’
16   goal of learning everything there was to know about Tati in a concerted effort to harm her, it is
17   impossible that, by the June 2, 2019 video, Defendants did not know about Tati’s and James’
18   Washington business activities or Halo’s connection to Washington through Tati, James, and
19   Tati Halo.
20           Moreover, Defendants expressly aimed their conduct at the Washington forum because,
21   like the defendant in Keeton, Defendants circulated their defamatory content to viewers in
22   Washington and derived income through all views of that content in Washington.96 Defendants
23

24   91
        J. Westbrook Decl. ¶ 19.
     92
        Id.
     93
25      See id.
     94
        J. Westbrook Decl. ¶ 3.
     95
        Id.
26   96
        See Storme Decl. ¶¶ 5–7; Walker Decl. ¶¶ 5–10; J. Westbrook Decl. ¶¶ 5–14 (detailing how YouTubers derive
     income from views of their content).

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-14      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
              Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 16 of 27




 1   even asked their followers, subscribers, and viewers—some of whom they knew were located in
 2   Washington—to donate money for the cost of the research and obtaining the records to “expose”
 3   Plaintiffs.97 Despite Paulson’s assertions in her misleading declaration, Defendants know that
 4   their defamatory materials have a circulation in Washington because the analytics for
 5   Defendants’ YouTube videos easily provides this information directly to Defendants.98
 6            Likewise, Defendants’ arguments regarding “brunt of the harm” also fail. First, the Ninth
 7   Circuit, relying on Keeton, expressly has rejected any requirement that the brunt of harm from
 8   defamation be felt in the forum.99 Second, as both the Keeton and Walden Courts noted, due to
 9   the nature of the defamation tort itself, a party is harmed wherever the defamatory material is
10   published to a third person, regardless of the party’s residency.100 The evidence before the Court
11   demonstrates that Defendants’ defamatory content was published to, and viewed by, Washington
12   residents. The evidence also demonstrates that Halo’s reputation was injured in the view of the
13   Washington community and Halo lost Washington customers due to Defendants’ defamatory
14   statements. Likewise, the evidence shows that Tati’s and James’ reputations in Washington were
15   harmed by Defendants’ defamatory content and that Tati and James both experienced emotional
16   distress in Washington as a result of the defamation.
17           Furthermore, contrary to Defendants’ arguments, Halo’s Nevada residency does not
18   preclude the Court from exercising personal jurisdiction over Defendants as to Halo’s claims.
19   Courts consider a plaintiff’s residence in the forum as a factor supporting jurisdiction but neither
20   domicile nor residence is a requirement; this is especially true in defamation cases, where a
21   plaintiff is harmed wherever the defamatory statements are published.101 Like the non-resident
22   plaintiff in Keeton, Halo’s Nevada location is immaterial to the jurisdictional inquiry because
23   Defendants’ own forum-related conduct satisfies the minimum contacts requirements. Similarly,
24
     97
        J. Westbrook Decl. ¶ 21.
     98
25      J. Westbrook Decl. ¶ 9.
     99
        Yahoo! Inc., 433 F.3d at 1207.
     100
         See Walden, 571 U.S. at 287–88; Keeton, 465 U.S. at 777 (“The tort of libel is generally held to occur wherever
26   the offending material is circulated.”).
     101
         See Keeton, 465 U.S. at 780–81.

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-15      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 17 of 27




 1   Tati’s and James’ domicile102 cannot preclude the exercise of personal jurisdiction over
 2   Defendants.
 3            Defendants’ contacts with Washington satisfy all three prongs of the Calder effects test,
 4   thereby satisfying the purposeful direction prong of the minimum contacts test. In addition, the
 5   second prong of minimum contacts test also is met because there can be no dispute that
 6   Plaintiffs’ claims arise out of Defendants’ contacts with the forum. Because the first two prongs
 7   are established, Defendants bear the burden of “present[ing] a compelling case that the presence
 8   of some other considerations would render jurisdiction unreasonable,” which Defendants failed
 9   to do in their moving brief.103 For the foregoing reasons, the Court should deny Defendants’
10   12(b)(2) Motion to Dismiss.
11         C. THE COURT SHOULD DENY DEFENDANTS 12(b)(6) MOTION BECAUSE
              THE COMPLAINT SATISFIES THE RULE 8(a) REQUIREMENTS.
12

13            In considering 12(b)(6) motions, courts must assume all well-pleaded, non-conclusory

14   factual allegations contained in the complaint are true, and courts will determine whether such

15   facts plausibly give rise to an entitlement to relief.104 A claim for relief is plausible on its face

16   when “the plaintiff pleads factual content that allows the court to draw the reasonable inference

17   that the defendant is liable for the misconduct alleged.”105 To cross the threshold from

18   conceivable to plausible, the factual allegations must be sufficient to raise the entitlement to

19

20

21
     102
22       The evidence submitted to court demonstrates that Tati and James were domiciled in Washington at the time of
     the defamatory and harassing conduct by Defendants. See Lew v. Moss, 797 F.2d 747, 750 (9th Cir. 1986). They
     signed an 18-month lease beginning December 1, 2018, which has been extended to March 31, 2021. T. Westbrook
23   Decl. ¶ 7. They paid taxes in Washington in 2019 and will pay taxes in Washington in 2020. J. Westbrook Decl. ¶
     4. They own Washington investment property and three Washington corporations, and their personal and business
24   bank accounts are in Washington. J. Westbrook Decl. ¶¶ 2–3. Also, after they purchased the house in California,
     they did not live in Los Angeles or ever stay at said house. J. Westbrook Decl. at ¶ 19.
     103
25       Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477, 105 S. Ct. 2174, 85 L.Ed.2d 528 (1985).
     104
         Fed. R. Civ. P. 8(a)(2) (requiring a “short and plain statement of the claim showing that the pleader is entitled to
     relief.”); Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937 173 L. Ed. 2d 868 (2009); Bell Atl. Corp. v. Twombly,
26   550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007).
     105
         Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-16      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 18 of 27




 1   relief “above the speculative level.”106 This standard “asks for more than a sheer possibility that a
 2   defendant has acted unlawfully” but it is “not akin to a ‘probability requirement.”107
 3         1. Intentional Infliction of Emotional Distress
              a) Extreme & Outrageous Conduct
 4
              Defendants assert that Plaintiffs failed to allege sufficiently outrageous conduct as to
 5
     Tati’s Intentional Infliction of Emotional Distress (“IIED”) claim.108 Defendants’ arguments,
 6
     however, fail to acknowledge that the IIED claim incorporates all the preceding factual
 7
     allegations in the Complaint, including the allegations of false statements imputing criminal
 8
     conduct to Tati—e.g., that Tati has a history of defrauding lenders; engaging in fraud; and money
 9
     laundering.109 Moreover, the 19-month campaign of harassment towards Tati (and James) and
10
     the onslaught of internet postings and videos (40+ videos alleged in Complaint) harassing and
11
     defaming Tati (and James) in that 19-month period with the intent of harming their business and
12
     causing them distress also demonstrates the outrageous conduct of Defendants.110 In addition,
13
     Defendants were not innocently “report[ing] from…public records,” they were falsely imputing
14
     serious criminal conduct to both Tati and James in a very public manner, and they knew their
15
     statements were false. Defendants’ conduct is not “a certain degree of rough language,
16
     unkindness, and lack of consideration.”
17
              b) Severe Emotional Distress
18
              Although Plaintiffs have brought their claims under Washington law, Defendants
19
     inexplicably rely upon California law to argue that the allegations in the Complaint fail to
20
     adequately state a claim for relief.111 Generally, whether a plaintiff incurred severe emotional
21

22

23   106
         Twombly, 550 U.S. at 555.
     107
         Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556).
24   108
         Defs.’ Mot. to Dismiss, Dkt. no. 7, at 19–20.
     109
         Compl., Dkt. no. 1, at ¶ 66.
     110
25       See id. at ¶¶14–43; see also Spicer v. Patnode, 9 Wn. App. 2d 283, 289–90, 297, 443 P.3d 801, 809 (2019)
     (finding that a defendant’s remote starting of his vehicle, revving the engine, and activating the alarm over a course
     of four months to damage plaintiff’s business and cause plaintiff to suffer emotional distress was sufficient to satisfy
26   the first element of an IIED claim).
     111
         Defs.’ Mot. to Dismiss, Dkt. no. 7, at 20.

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-17      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 19 of 27




 1   distress is a fact question for the jury.112 In contrast to the California cases cited by Defendants,
 2   in evaluating the viability of IIED claims, Washington courts focus more on the outrageousness
 3   of the conduct rather than the specific symptoms of emotional distress alleged.113 Moreover,
 4   Plaintiffs have alleged sufficient facts to create a reasonable inference that the Defendants’
 5   defamation and harassing conduct is ongoing and continuing to cause Plaintiffs to incur the
 6   severe emotional distress described in the Complaint.114 In addition, while embarrassment or
 7   humiliation is insufficient harm to support an IIED claim under Washington law, Plaintiffs have
 8   alleged facts showing they incurred severe emotional distress.115 Furthermore, unlike the
 9   California case cited by Defendants, Plaintiffs have not relied upon a conclusory assertion of
10   “emotional distress,” but instead have alleged specific emotional distress including despair,
11   nausea, loss of sleep, and a sense of helplessness.116 Washington courts have found that similar
12   symptoms as those alleged here are sufficient to support an IIED verdict.117 Plaintiffs’ IIED
13   claim is plausible on the fact of the Complaint.
14         2. Negligent Infliction of Emotional Distress
15            Defendants’ reliance on California law and a Ninth Circuit dissenting opinion does not
16   show Defendants are entitled to dismissal of the Negligent Infliction of Emotional Distress
17   (“NIED”) claim.118 The Complaint alleges severe emotional distress sufficient to support a claim
18   of under Washington law.119 As the Hegel v. McMahon case notes, the emotional distress
19   objective symptomology need only be “susceptible” to medical diagnosis and then proved
20   through medical evidence. Defendants’ argument appears to be that Plaintiffs must submit
21   medical proof of emotional distress in the Complaint. The notice pleading standard of Rule 8(a)
22   has no such requirement. Furthermore, contrary to Defendants’ conclusory arguments, Plaintiffs
23   112
         Spicer, 9 Wn. App. 2d at 292.
     113
         See id. at 292–93.
     114
24   115
         See Compl., Dkt. no. 1, at ¶¶ 23–39, 96–97.
         See id.
     116
25       Id. at ¶ 96.
     117
         See Spicer, 9 Wn. App. 2d at 298 (finding that symptoms of stress and insomnia were sufficient to constitute
     extreme emotional distress).
26   118
         Defs.’ Mot. to Dismiss, Dkt. no. 17, at 21.
     119
         Compl., Dkt. no. 1, at ¶ 103.

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-18      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 20 of 27




 1   have alleged that they incurred a medically diagnosable mental or emotional disorder—
 2   depression and anxiety.120 Plaintiffs’ NIED claim is plausible on the fact of the Complaint.
 3         3. Washington Consumer Protection Act (“CPA”)
 4            Defendants’ arguments fail to acknowledge the incorporation of the preceding factual
 5   allegations, including the fact that Defendants make their livelihood on YouTube and that the
 6   focus of their content is gossip or “tea” about other people.121 The number of defamatory videos
 7   Defendants made about Tati also is relevant as is the allegation that Defendants have similarly
 8   targeted other people.122 Moreover, Defendants arguments misstate the public interest
 9   requirement under the CPA.123 Plaintiffs do not have to prove that another person has been
10   injured or threatened with injury. They only have to prove that Defendants’ unfair or deceptive
11   pattern or practice could injure another person in the same way as Plaintiffs.124 Here, the
12   allegations in the Complaint establish that Defendants have a monetized YouTube channel with
13   approximately 135,000 subscribers on which they regularly post videos; that Defendants’ topics
14   of interest include “drama” or “tea,” i.e. gossip; they have pattern or practice of denigrating,
15   harassing, and defaming others without bothering to verify their false statements; and that
16   Defendants were posting such defamatory videos on the same day this action was filed. 125 These
17   allegations demonstrate a real and substantial potential for repetition.126 Plaintiffs have alleged a
18   violation of RCW 18.86 that is facially plausible.
19         4. Civil Harassment
20            First, Defendants erroneously assert that testimony under oath regarding the harassment
21   is a requirement at this initial pleading stage of an action.127 To the contrary, sworn testimony is
22
     120
         See Snyder v. Med. Serv. Corp. of E. Washington, 145 Wn.2d 233, 254, 35 P.3d 1158 (2001) (finding that
23   symptoms of depression and anxiety were sufficient to constitute a “diagnosable emotional disorder” in an NIED
     claim).
24
     121
         Defs.’ Mot. to Dismiss, Dkt. no. 17, at 21–22..
     122
         See Compl., Dkt. no. 1, at ¶¶ 15–18, 23.
     123
         See RCW 19.86.093(3).
25   124
         See id.
     125
         Compl., Dkt. no. 1, at ¶¶ 14, 16, 19, 28, 29, 30, 34, 36, 39–42.
26   126
         See Luken v. Christensen Grp. Inc., 247 F. Supp. 3d 1158, 1164 (W.D. Wash. 2017).
     127
         Defs.’ Mot. To Dismiss, Dkt. no. 17, at 23.

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-19      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 21 of 27




 1   not necessary until the court is deciding whether to grant a petition for an order of protection.128
 2   Here, the issue of the petition for order of protection has not yet been submitted to the Court for a
 3   decision. Moreover, because of the First Amendment limitations of RCW 10.14, the defamation
 4   and civil harassment claims are intertwined such that the civil harassment claim cannot be
 5   decided without first deciding whether Defendants’ statements were defamatory.129
 6             Second, Defendants speciously argue that their harassing conduct of creating at least 40
 7   videos and more than a hundred internet posts with defamatory statements about Plaintiffs over
 8   the course of 19 months somehow is not directed at Tati and James.130 Defendants’ argument is
 9   non-sensical and is contrary to Washington law. RCW 10.14.010 states the statute’s legislative
10   intent:
11                    The legislature finds that serious, personal harassment through
                      repeated invasions of a person's privacy by acts and words
12                    showing a pattern of harassment designed to coerce, intimidate, or
                      humiliate the victim is increasing. The legislature further finds that
13                    the prevention of such harassment is an important governmental
14                    objective.131
     “Contact” between the harasser and the harassed person is not a necessary component of
15
     unlawful harassment under Washington law.132 In fact, the definition of “course of conduct”
16
     means harassment that takes “any…form of communication, contact, or conduct,” which does
17
     not preclude internet postings.133 In addition, the personal jurisdiction provision of RCW 10.14
18
     expressly includes “indirect” communications, such as a posting on an electronic medium “that is
19
     generally available to any individual residing in the state.”134 Moreover, the Western District of
20
     Washington previously held that defamatory statements posted on the internet meet the
21
     definitions of “course of conduct” and “unlawful harassment” under RCW 10.14.020, which
22

23
     128
         See RCW 10.14.080 (“An ex parte temporary antiharassment protection order may be granted with or without
24   notice upon the filing of an affidavit”); see also, e.g., Ferguson, C17-1685RSM, 2018 WL 2933400, at *2.
     129
         See RCW 10.14.020;
     130
25       Compl., Dkt. no. 1, at ¶¶ 23, 28–29.
     131
         RCW 10.14.010 (emphasis added).
     132
         See RCW 10.14.020.
26   133
         RCW 10.14.020(1).
     134
         RCW 10.14.155(2).

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-20      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 22 of 27




 1   decisions were affirmed by the Ninth Circuit.135 Defendants’ interpretation of the statute would
 2   exclude a vast swath of harassing conduct and would be contrary to the Washington
 3   Legislature’s stated purpose in enacting RCW 10.14.
 4           Third, in a similar argument, Defendants erroneously assert that there are insufficient
 5   factual allegations regarding “continuity of purpose” and “knowing and willful” conduct under
 6   RCW 10.14.020(1). However, the Complaint contains ample facts regarding Defendants’ stated
 7   goal of “expos[ing]” Plaintiffs as well as her persistent actions of making numerous defamatory
 8   statements on social media about Plaintiffs over the course of 19 months.136 For example, the
 9   Complaint specifically alleges “PAULSON has openly stated on her various platforms that she
10   will not stop going after Plaintiffs and she has otherwise openly dared Plaintiffs to sue
11   Defendants so that PAULSON can misuse the discovery process to inflict more damage upon
12   Plaintiffs.”137 Similarly, the Complaint states “Defendants stated publicly…that they intended to
13   target Plaintiff TATI, her family, and her business, and do an “exposé” on TATI as retribution
14   for what Defendants perceived as TATI’s alleged mistreatment of another internet personality.138
15   Such facts are sufficient to establish both the targeting of Tati and James and the “knowing and
16   willful” conduct and continuity of purpose elements under RCW 10.14.020. Plaintiffs have
17   alleged a civil harassment claim under RCW 10.14 that is plausible on its face.
18         D. THE COURT SHOULD DENY DEFENDANTS 12(b)(7) MOTION BECAUSE
              DEFENDANTS FAIL TO DEMONSTRATE JOINDER UNDER RULE 19.
19
             The application of Rule 19 involves a three-part inquiry, which Defendants have failed to
20
     address;139 thus, Defendants have failed to meet their burden of proving that social media
21
     personalities, Shane Dawson and Jeffree Star, should be joined.140 However, even if Defendants
22

23   135
         See Ferguson v. Waid, C17-1685RSM, 2018 WL 2933400, at *2–*3 (W.D. Wash. June 12, 2018), aff'd, 798 Fed.
     Appx. 986 (9th Cir. 2020); Ferguson v. Waid, C17-1685RSM, 2018 WL 6040174, at *9 (W.D. Wash. Nov. 19,
24   2018), aff'd, 798 Fed. Appx. 986 (9th Cir. 2020).
     136
         See, e.g., Compl., Dkt. no. 1, at ¶¶ 20–21, 23, 28–29, 111.
     137
25       Compl., Dkt. no. 1, at ¶ 18.
     138
         Id. at ¶ 21.
     139
         See Rule 19.
26   140
         See A. H. R. v. Washington State Health Care Auth., 469 F. Supp. 3d 1018, 1032–33 (W.D. Wash. 2016) (citing
     Nev. Eighty-Eight, Inc. v. Title Ins. Co. of Minn., 753 F. Supp. 1516, 1522 (D. Nev. 1990) (“[T]he burden of proving

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-21      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 23 of 27




 1   had attempted to meet their burden, they could not prove that this action should be dismissed for
 2   not joining Dawson and Star under Rule 19(a) because the Court may accord complete relief
 3   between Plaintiffs and Defendants absent joinder of Dawson and Star.141 Plaintiffs seek
 4   monetary damages and injunctive relief against Defendants.142 Defendants do not assert that
 5   Plaintiffs’ requested relief requires any injunctive relief against Dawson or Star. Moreover, the
 6   basis of Plaintiffs’ claims in this case are the numerous defamatory statements made by
 7   Defendants, not Dawson or Star,143 about Plaintiffs. In fact, Defendants acknowledge that
 8   Dawson and Star’s alleged conduct is separate and unrelated to the claims asserted by Plaintiff
 9   against Defendants.144 An absent party need not be joined simply because it may be required to
10   provide contribution or indemnity for damages.145
11            Additionally, Dawson and Star have not claimed an interest relating to the instant case.
12   An existing party may not obtain joinder simply by championing the interest of an absentee
13   party.146 Joinder under Rule 19(a)(1)(B) is “contingent…upon an initial requirement that the
14   absent party claim a legally protected interest relating to the subject matter of the action.”147
15   Finally, Defendants have failed to establish that resolution of this action without Dawson and
16

17

18
     that joinder is necessary rests with the party asserting it.”); see also Shermoen v. United States, 982 F.2d 1312, 1317
     (9th Cir. 1992) (“The moving party has the burden of persuasion in arguing for dismissal [in a Rule 19motion.]”).
19   141
         See Eldredge v. Carpenters 46 N. Cal. Counties Joint Apprenticeship & Training Comm., 662 F.2d 534, 537 (9th
     Cir.1981) (finding that “complete relief” refers only to “relief as between those who are already parties, not as
20   between a party and the absent person whose joinder is sought.”); see also Northrop Corp. v. McDonnell Douglas
     Corp., 705 F.2d 1030, 1043 (9th Cir.1983) (The “complete relief” element is “concerned with consummate rather
21   than partial or hollow relief as to those already parties, and with precluding multiple lawsuits on the same cause of
     action.” (emphasis added)).
     142
22       See Compl., Dkt. no. 1, at 33.
     143
         Plaintiffs have made no factual allegations that Dawson and Star made and/or published the false statements
     alleged in Plaintiffs’ Complaint.
23   144
         See Defs.’ Mot. to Dismiss, Dkt. no. 17, at 18.
     145
         Tinoco v. San Diego Gas & Elec. Co., 327 F.R.D. 651, 658–59 (S.D. Cal. 2018) (citing Rutter Group Prac.
24   Guide Fed. Civ. Pro. Before Trial § 7:73 (9th ed. 2018)); see also SASCO v. Byers, No. C 08-5641 JF (RS), 2009
     WL 1010513, at *2 (N.D. Cal. Apr. 14, 2009) (“[A] defendant's possible right of reimbursement, indemnity, or
25   contribution against an absent party is not sufficient to make the absent party indispensable to the litigation.”)
     146
         Reichert v. Keefe Commissary Network, L.L.C., 331 F.R.D. 541, 557–58 (W.D. Wash. 2019) (citing In re Cty. of
     Orange, 262 F.3d 1014, 1023 (9th Cir. 2001)).
26   147
         Ward v. Apple Inc., 791 F.3d 1041, 1051 (9th Cir. 2015) (quoting United States v. Bowen, 172 F.3d 682, 689 (9th
     Cir. 1999)).

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-22      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 24 of 27




 1   Star would subject any party to the danger of inconsistent obligations.148 As Plaintiffs’ claims are
 2   based on Defendants’ numerous false statements about Plaintiffs, there is no risk of inconsistent
 3   court orders because no common cause of action exists between the parties. Likewise,
 4   Defendants fail to identify any factors that would prohibit this case from proceeding in Dawson’s
 5   and Star’s absence.149 Therefore, Defendants’ 12(b)(7) Motion should be denied.
 6         E. REQUEST TO STRIKE EVIDENCE SUBMITTED BY DEFENDANTS
 7            Pursuant to Local Rule CR 7(g) and the Federal Rules of Evidence, Plaintiffs object and
 8   move to strike the declaration submitted by Michael P. Brown in its entirety as it lacks personal
 9   knowledge, lacks foundation, and includes inadmissible hearsay.150 First, Mr. Brown’s statement
10   referencing Zillow.com in the second paragraph of his declaration is inadmissible because it
11   lacks foundation and personal knowledge regarding Plaintiffs’ real estate acquisitions.151
12   Defendants use Mr. Brown’s statement and the Zillow.com listing to “prove” that “the
13   Westbrooks did not list their Los Angeles home for sale until September 2020.”152 However, the
14   screenshot fails to actually identify the Westbrooks anywhere in the image. 153 In addition, the
15   entire statement is hearsay as the screenshot does not actually show a purchase or sale of the
16   property, but instead shows that Zillow, a third-party website, shares information that has been
17   obtained from a real estate broker.154 Third, Mr. Brown failed to provide any evidence that the
18   Westbrooks lived in the house after they purchased it, which they never did.155
19            Second, the remainder of Mr. Brown’s statements,156 which are about @GlamLifeGuru’s
20   social media accounts, also are inadmissible because Mr. Brown lacks the foundation and
21   personal knowledge to attest to who “used” the Twitter and Instagram accounts on those days.
22   148
         Under Rule 19, a person also may be a necessary party if the person has an interest in the action and resolving the
     action in the person's absence may leave an existing party subject to inconsistent obligations because of that interest.
23   See Fed. R. Civ. P. 19(a)(1)(B)(ii).
     149
         See Rule 19(b).
24   150
         See Fed. R. Evid. 602, 701, 801, 802, and 901.
     151
         Brown Decl. ¶ 2.
25
     152
         See Defs.’ Mot. to Dismiss, Dkt. no. 17, at 15.
     153
         See Brown Decl. ¶ 2.
     154
         Id.
26   155
         See id.; see also Decl. J. Westbrook ¶ 19.
     156
         See Brown Decl. ¶¶ 3-8.

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-23      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
               Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 25 of 27




 1   Ms. Westbrook does not solely manage, or post on, the @GlamLifeGuru Twitter and Instagram
 2   accounts.157 Additionally, Ms. Westbrook is a highly recognizable person and, for personal
 3   safety reasons, does not want the general public to know where she is at all times, so her posts
 4   are not evidence of her location.158 Mr. Brown’s declaration improperly offers these posts to
 5   “establish,…that Los Angeles—not Washington—was her home at that time[.]”159 Relying on
 6   these @GlamLifeGuru social media posts as “evidence,” Defendants spend over a page in their
 7   Motion offering pure speculation and various conjecture about where Ms. Westbrook was living
 8   based on the date and location of each post.160 As Mr. Brown lacks the personal knowledge to
 9   attest to the publisher, timing, and location of the @GlamLifeGuru social media posts, his
10   declaration must be stricken.
11                                                     V.    CONCLUSION
12            For the foregoing reasons, Plaintiffs respectfully request that this Court deny Defendants
13   Motion to Dismiss. In addition, to the extent the Court wishes to see additional evidence, which
14   is Plaintiffs also request the opportunity to conduct jurisdictional discovery to obtain relevant
15   evidence in Defendants’ custody and control.
16   Dated: December 23, 2020
17
                                                            CARROLL, BIDDLE, & BILANKO, PLLC
18

19
                                                            By:   /s/ Jeffrey E. Bilanko
20                                                                Jeffrey E. Bilanko, WSBA 38829

21                                                                /s/ Susan K. Kaplan
                                                                  Susan K. Kaplan, WSBA 40985
22

23                                                                Carroll, Biddle, & Bilanko, PLLC
                                                                  1000 2nd Avenue, Suite 3100
24                                                                Seattle, WA 98104

25   157
         See T. Westbrook Decl. ¶ 4.
     158
         Id. at ¶ 5.
26   159
         Defs.’ Mot. to Dismiss, Dkt. no. 17, at 15.
     160
         Defs.’ Mot. to Dismiss, Dkt. no. 17, at 15.

     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-24      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
          Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 26 of 27




                                            Phone: (206) 338-1496
 1                                          Tel.: (206) 338-1518
 2                                          Email: jbilanko@cbblegal.com
                                            Email: skaplan@cbblegal.com
 3                                          Attorneys for Plaintiffs

 4                                    JACOBSON, RUSSELL, SALTZ, &
                                      NASSIM & DE LA TORRE LLP
 5

 6                                    By:    /s/ Michael J. Saltz
                                             Michael J. Saltz
 7
                                      By:    /s/ Elana R. Levine
 8                                           Elana R. Levine
 9                                           JACOBSON, RUSSELL, SALTZ, &
                                             NASSIM & DE LA TORRE LLP
10                                           1880 Century Park East, Suite 900
                                             Los Angeles, CA 90067
11                                           Telephone: (310) 446-9900
                                             Facsimile: (310) 446-9909
12                                           Email: msaltz@jrsnd.com
                                             Email: lani@jrsnd.com
13                                           Attorneys for Plaintiffs
                                             Admitted pro hac vice
14

15

16

17

18

19

20

21

22

23

24

25
26


     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-25      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
             Case 2:20-cv-01606-BJR Document 27 Filed 12/23/20 Page 27 of 27




 1                                  CERTIFICATE OF SERVICE
 2          The undersigned declares under penalty of perjury under the laws of the State of
 3   Washington that on this day a true and accurate copy of the document to which this declaration is
 4   affixed was filed with the above-entitled Court through CM/ECF and was sent as indicated
 5   below on this day, to:
 6
       Attorneys for Defendants:
 7                                                    U.S. Mail Postage Prepaid
       Michael P. Brown                               CM/ECF
 8     Gordon Tilden Thomas & Cordell LLP             Hand Delivery
       600 University Street, Suite 2915              Email: mbrown@gordontilden.com
 9     Seattle, WA 98101
       Tel.: (206) 467-6477
10                                                cc: cswanson@gordontilden.com

11

12          DATED this 23rd day of December, 2020.

13

14                                               /s/ Elana R. Levine

15

16

17

18

19

20

21

22

23

24

25
26


     PLAINTIFFS’ OPPOSITION TO        CARROLL, BIDDLE, & BILANKO, PLLC
     DEFENDANTS’ MOTION TO DISMISS-26      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                       Seattle, WA 9810
